Title: Court-Martial, 2 May 1756
From: Stewart, Robert
To: 



[2 May 1756]

At a General Court-Martial, Held at Winchester, the second day of May, 1756.
Captain Robert Stewart, President.

               
                  Captain Woodward
                  }
                  
                  {
                  Captain Lewis
               
               
                  Captain Spotswood
                  Members
                  Captain Harrison
               
               
                  Lieutenant Stark
                  Lieutenant Hall
               
               
                  Lieutenant Bullet
                  
                  Lieutenant Eustace
               
            
Lieutenant John Lomax, accused of neglect of Duty, in not covering the Retreat of a Detachment, under command of Captain John Mercer, engaged with the French and Indians, nigh Edwards’s Fort, the eighteenth ultimo.
Ensign Dennis McCarty, first Evidence sworn, says; That the action with the Indians began about one and an half miles from the Fort; and that it continued, he thinks, half an hour, before their party began to retreat—He further says—That their retreat might have been much secured, had a party of even ten men from the Fort taken possession of a hill, betwixt them and a pond, over which they were obliged to pass; but no assistance being there, or nigh them—only Lieutenant Blagg, with a few men upon the opposite side of the pond; they were obliged to retreat with the utmost precipitation, to the Dam of that Pond: otherwise, had the Enemy intercepted them, they must have all been inevitably cut off. Lieutenant John Williams (second Evidence) gave the same as Mr McCarty.
Lieutenant John Blagg, third Evidence, sworn—Says, that when Captain John Mercer and his Detachment went out of the

Fort, he happened to be asleep; but awaking in a little time after, asked where Captain Mercer was, and what Orders he had left; to which Lieutenant John Lomax answered, that he was gone out in pursuit of some Indians; and that he had ordered him (Lomax) to remain in the Fort, and not allow many men to go out of it. However, the Deponent says, he ordered all the men in the Fort to be in readiness to march; and, upon hearing some Guns fired, he gave orders that about thirty men should follow him. Mr Lomax thereupon asked the Deponent if he should go out with the men; but the Deponent replied, that he himself would go, as Mr Lomax was ordered by Captain Mercer, to remain in the Fort. The Deponent says, that about thirty men followed him out of the Fort; but before he reached the side of the pond, from whence he intended to surprize the Enemy on their Rear, all his men had deserted him but eight or ten—He then marched towards a point; but before he reached that place, he heard our party was beaten, and obliged to retreat over the Dam—He then made toward the Dam; but by the time he came there, he found that our party had got over: It being then very dark, they consulted what was most expedient to be done—They all agreed it the best way to return to the Fort; lest the Enemy should intercept them, and hinder their return.
Lieutenant John Lomax in defence, says, that he had orders from Captain John Mercer to remain in the Fort, and hinder the men from going out of it—That he did not know the situation of our party, or that they had been beaten; but rather believed that they were victorious, by the hallooing he heard from them—Nor did he know they had retreated, until he saw them, which was then about two hundred yards from the Fort. As to that Hill which Mr McCarty mentions, being of great service, had it been secured with a few men—Mr Lomax says that his ignorance of our partys success and situation, and the distance of that hill, would have rendered any assistance he could have given, ineffectual: because the Enemy might have got possession there before him, or at least as soon.
Lieutenant Lemon Sworn—Says, that Captain Mercer and most of the Officers and men had gone out of the Fort, when Lieutenant John Lomax asked Captain Mercer, if it was not improper

that every body should leave the Fort? Upon which Captain Mercer said, to Mr Lomax, will you keep the Fort? to which Mr Lomax replied, if it is your orders, I will.
Sergeant John Sallard being sworn, says, that after all the parties had marched out of the Fort, that not more than twenty Soldiers, and three or four country people, remained.
The Court are unanimously of opinion, that as Lieutenant John Lomax remained in the Fort, in consequence of his orders—and being ignorant of the Disposition and Success of our Party—It would have been imprudent for him to sally out with so small a number as was left him; and to leave the Fort entirely defenseless.
Therefore I think him not Guilty of any neglect of Duty, nor want of courage; by the readiness he shewed in offering to go out, when Lieutenant Blagg did.

Robert Stewart.

